Exhibit 10.12

 



AGREEMENT

 

THIS AGREEMENT is made effective as of July 18, 2018 and between, Alliance MMA,
Inc. (“Alliance” or the “Company”), with an address at 590 Madison Ave, 21st
Floor, New York, New York, 10022, Robert J. Haydak (sometimes hereinafter
“Haydak”), CFFC Promotions, LLC, of which Haydak is a Manager (“CFFC”), Maria
Haydak (someties hereinafter “M. Haydak”), and Hoss Promotions, LLC, of which M.
Haydak is a Manager (“Hoss”).

 

RECITALS

 

WHEREAS, Haydak, CFFC and the Company (among others) entered into that certain
asset purchase agreement dated February 23, 2016, as amended by amendment no.1
dated July 16, 2016 (“APA”), under which the Company acquired certain assets
from CFFC, all as described in the APA;

 

WHEREAS, Hoss and the Company entered into that certain fight library copyright
purchase agreement dated February 23, 2016 (“FLPA”), under which the Company
acquired certain copyrights from Hoss, all as described in the FLPA (the “Fight
Library”)

 

WHEREAS, in connection with the APA, Haydak and the Company entered into that
certain employment agreement dated September 30, 2016 pursuant to which Haydak
became President of the Company (“Employment Agreement”);

 

WHEREAS, the Company and Haydak desire (i) to separate and terminate the
Employment Agreement and (ii) transfer to Haydak those Assets listed on Schedule
A hereto;

 

WHEREAS, the Company, Haydak and CFFC desire to terminate the APA.

 

WHEREAS, the Company, M. Haydak and Hoss desire to terminate the FLPA

 

AGREEMENT

 

Now, therefore, the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, agree as follows:

 

1.Recitals. The foregoing recitals are hereby incorporated into this Agreement.

 

2.Transfer of Acquired Assets. The Company does hereby convey to Haydak all of
its right, title and interest in and to (i) the assets listed on Schedule A and
(ii) the CFFC and Caged Fury Fighting Championship tradenames and any associated
fight libraries, trademarks, service marks, copyrights, trade names, be they
current or pending, along with the domain and social media accounts under said
names, and the Fight Library (“Assets”). Haydak acknowledges that as of the
execution hereof, he has dominion and control over the Assets and he accepts
them as is, where is. The Company makes no warranty, express or implied
regarding the Assets, other than said Assets are not subject to any liens. The
company shall provide reasonable cooperation to Haydak regarding any action he
may bring against third parties regarding any of the Assets..

 



 

 



 

3.Retention of AMMA Shares. Haydak shall retain any cash already paid and all
shares of stock already issued to him pursuant to the APA. The employment of
Haydak terminated effective February 7, 2018 (“Termination Date”).  Accordingly,
after the Termination Date, Haydak is no longer an employee of the Company.  The
shares of Common Stock currently owned by Haydak are no longer subject to any
restriction resulting from his status as an employee/officer of the Company. 
Accordingly, Haydak may sell the Common Stock owned by him, subject to
compliance with applicable federal and state securities laws, including laws
related to insider trading.



 

4.Termination of APA/FLPA. Each of the APA and FLPA is hereby terminated and
none of the parties thereto shall have any further rights or obligations
thereunder.

 

5.Termination of Employment Agreement. The Employment Agreement is hereby
terminated and neither Company nor Haydak shall have any further rights or
obligations thereunder.



 

6.Payment to Haydak. In consideration of the releases and covenants contained
herein, the company shall, on or before September 30, 2018, Pay Haydak the sum
of $50,000 by wire transfer in accordance with the instructions set forth on
Schedule B hereto.



 

7.Voting Agreement. Haydak agrees at the Company’s option to either give Company
management a proxy to vote or to directly vote all shares of Company common
stock over which Haydak has voting control in favor of any transaction as to
which the Company’s Board of Directors recommends approval.



 

8.Cooperation. Each of Haydak and M. Haydak shall cooperate with the Company and
its auditors and provide such information as the auditors require in connection
with the preparation of interim and annual financial statements for the year
ended December 31, 2018 and will respond to these requests within 24 hours.



 

9.Release of Company and Related Persons. In consideration of the above, Each of
Haydak, CFFC, M. Haydak and Hoss, including their respective affiliates,
spouses, officers, directors, partners, shareholders, employees, agents and
attorneys, hereby release and forever discharge Ivy Equity Investors, LLC, the
Company and its subsidiaries, and their respective current and former founders,
promoters, officers, directors, partners, members, shareholders, employees,
agents and attorneys in their official and individual capacities from all
actions, causes of action, suits, debts, covenants, contracts, agreements,
promises, trespasses, damages, payments, judgments, claims and demands
whatsoever, known or unknown, which such persons ever had, now have or hereafter
may have for, upon or by reason of any matter, cause or thing whatsoever from
the beginning of the world to the date of this Agreement, including without
limitation under the APA, FLPA and Employment Agreement. Nothing in this release
shall prevent the enforcement of the provisions of this Settlement Agreement.



 



 

 

 

10.Release of Haydak/CFFC/M. Haydak/Hoss and Related Persons. In consideration
of the above, the Company, including its affiliates, subsidiaries, officers,
directors, employees, agents and attorneys, hereby release and forever discharge
each of Haydak, CFFC, M. Haydak and Hoss, and their respective current and
former founders, promoters, officers, spouses, directors, partners,
shareholders, members, employees, agents and attorneys in their official and
individual capacities from all actions, causes of action, suits, debts,
covenants, contracts, agreements, promises, trespasses, damages, payments,
judgments, claims and demands whatsoever, known or unknown, which the such
persons ever had, now have or hereafter may have for, upon or by reason of any
matter, cause or thing whatsoever from the beginning of the world to the date of
this Agreement, including without limitation under the APA, FLPA and Employment
Agreement.. Nothing in this release shall prevent the enforcement of the
provisions of this Settlement Agreement.

  

11.Dismissal of Action/Consent Order. Promptly following the execution hereof,
Haydak shall file a consent order (in ofrm and substance reasonably satisfactory
to the Company dismissing with prejudice the lawsuit captioned Robert J. Haydak
V. Alliance MMA, Inc. Docket #1:18–CV-10822, and incorporating the terms of this
agreement. The parties agree that the court shall retain jurisdiction over
enforcement of this agreement.

  

12.Non-Disparagement. The Parties agree that from this time forward each Party
will refrain from making to a third party any defamatory, derogatory, or
disparaging statements about the other, or any person or entity associated with
or representing the other.

  

13.Entire Agreement. The Agreement represents the entire agreement and
understanding between the Parties concerning the subject matter of this
Agreement and supersedes any and all prior agreements or understandings. No
materials outside the body of this Agreement, either written or oral, shall
constitute a part of the terms or conditions of this Agreement, except where
otherwise stated herein.

  

14.Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York. Any disputes or litigation
arising out of this Settlement Agreement shall be governed by New York law.

  

15.Binding Effect. This Agreement shall be binding on, and shall be enforceable
against, and shall inure to the benefit of the Parties to this Agreement and
their respective past and present officers, directors, affiliates, member firms,
subsidiaries, parents, successors, shareholders, members, partners, general
partners, limited partners, principals, participating principals, managing
members or other agents, management personnel, attorneys, servants, employees,
representatives of any other kind (and any officers, directors, members or
shareholders of any of the foregoing which are not natural persons), spouses,
estates, executors, estate administrators, heirs, and assigns.

  

16.Waiver and Amendment. No provision of or rights under this Settlement
Agreement may be waived or modified unless in writing and signed by the Party
whose rights are thereby waived or modified. Waiver of any one provision herein
shall not be deemed to be a waiver of any other provision herein (whether
similar or not), nor shall such waiver constitute a continuing waiver unless
otherwise expressly so provided.

   

 

 

 



17.Disputes. In case any dispute shall arise under this agreement, the
prevailing party shall be entitled to prompt reimbursement of reasonable legal
fees incurred in connection with the enforcement of this Agreement.

 

 

18.Confidentiality. The Parties and their respective counsel agree to maintain
in the strictest confidence and not disclose to the public, media, or any third
parties (except upon order of a court or governmental body, or as required by
law or for reporting to their auditors, investors or similarly interested
parties under an obligation to maintain confidentiality) the contents and terms
of this Agreement, provided that it is agreed that Haydak may disclose publicly
that he has resumed operating under the CFFC/Caged Fury Fighting Championship
tradenames.

 

 

 

The Parties hereto have executed this Agreement as an instrument under seal as
of the date written above.

 

Alliance MMA, Inc.

 

/s/ John Price



 



John Price, Co-President/CFO, duly authorized

 

 

 /s/ Robert J. Haydak



 



Robert J. Haydak

 

 

 

CFFC Promotions, LLC

 

/s/ Robert J. Haydak



 



Robert J. Haydak, duly authorized

 

 

/s/ Maria Haydak



 





Maria Haydak

 

 

  

Hoss Promotions, LLC

 

/s/ Maria Haydak



 



Maria Haydak, duly authorized

 



 

 

 

Schedule A

List of Assets

 



Asset Number Assignment Date Assigned To Owner Title Description Serial Number
STATUS     Digital   @CFFCmma Instagram Account     Jason Robinett     Digital  
@CFFCmma Snapchat Account     Jason Robinett     Digital   @CFFCmma Twitter
Account     Jason Robinett 197   Brad Boulton Alliance MMA, Inc. 16TB G-RAID
Thunderbolt Enclosure 16tb G-Raid Hard Drive DC0173100904 Good 198   Mark
Chmielinski Alliance MMA, Inc. 16TB G-RAID Thunderbolt Enclosure 16tb G-Raid
Hard Drive DC0173100260 Good 199   Mark Chmielinski Alliance MMA, Inc. 16TB
G-RAID Thunderbolt Enclosure 16TB G-RAID Thunderbolt Enclosure hard drive
DC0171300791 Good 200   Mark Chmielinski Alliance MMA, Inc. 16TB G-RAID
Thunderbolt Enclosure 16TB G-RAID Thunderbolt Enclosure hard drive DC0171300460
Good 118 18/7/2017 Mark Chmielinski Alliance MMA, Inc. AAS HD-SDE-122 SDI
Extender AAS HD-SDE-122 SDI Extender N/A Good 178   Mark Chmielinski Alliance
MMA, Inc. AC Adapter for CHARGER - CLEARCOM HME Lithium Ion Battery AC Adapter
for CHARGER - CLEARCOM HME Lithium Ion Battery N/A Good 201 16/1/2018 Mark
Chmielinski Alliance MMA, Inc. AJA 1X6 SDI DBA  SDI Distributor and Booster
K0088525 Good 208 16/1/2018 Mark Chmielinski Alliance MMA, Inc. AJA HDTV SDI DBA
SDI Booster K0108401 Good 187   Mark Chmielinski Alliance MMA, Inc. Alienware 17
R4 Laptop Alienware 17 R4 Laptop for Streaming 5TMLBH2 Good     Devon   Apparel
    Good w / Devon 11001   Devon   Apparel Table Cover     Good w / Devon 202  
Mark Chmielinski Alliance MMA, Inc. Black Magic Mini Converter SDI DBA SDI DBA
2871507 Good 104   Mark Chmielinski Alliance MMA, Inc. Black Magic UltraStudio
Mini Recorder SDI/HDMI to Thunderbolt converter for live streaming using a
thunderbolt laptop. 3652042 Good     Storage   Cables / Wiring     All Good    
Digital   Cage Fury Fighting Championships Facebook Page     Jason Robinett    
Digital   Cage Fury MMA Youtube Account     Jason Robinett 11002   Devon   Cage
Girl Outfits     Good w / Devon 106   Mark Chmielinski Alliance MMA, Inc. Canon
24-70mm Lens Canon 24-70 mm lens for Sony FS7 4755004986 Good 119 18/7/2017 Mark
Chmielinski Alliance MMA, Inc. CCTV HD-SDE-122-OEM SDI Distributor CCTV HD SDI
Distribution Amplifier & Extender N/A Good     Digital   CFFC Broadcast Graphics
Package     Good     Digital   CFFC Complete Video Library     Good. Hard copies
are safe but the Amazon back ups should be secured for redundancy.     Digital  
CFFC Event Marketing Folder (Dropbox)     Possibly good. Need to confirm.    
Digital   CFFC Google Analytics Account     Jason Robinett     Digital   CFFC
Mailchimp Account     Jason Robinett     Digital   CFFC Stripe Account     Jason
Robinett     Digital   CFFC.tv and associated Domain Names     Jason Robinett  
  Digital   CFFC.tv Hosting (Squarespace)     Jason Robinett 11003   Devon  
Champion Banners     Good w/ Devon 177   Mark Chmielinski Alliance MMA, Inc.
CHARGER - CLEARCOM HME Lithium Ion Battery CHARGER - CLEARCOM HME Lithium Ion
Battery N/A Good 169   Mark Chmielinski Alliance MMA, Inc. Clear-Com CC-15-MD4
Single-Ear/Noise-Cancelling Headset Clear-Com CC-15-MD4
Single-Ear/Noise-Cancelling Headset with Mini DIN Connector for DX Series
Wireless Intercom N23W0097 2017-06 Good 170   Mark Chmielinski Alliance MMA,
Inc. Clear-Com CC-15-MD4 Single-Ear/Noise-Cancelling Headset Clear-Com CC-15-MD4
Single-Ear/Noise-Cancelling Headset with Mini DIN Connector for DX Series
Wireless Intercom N23W0094 2017-06 Good 171   Mark Chmielinski Alliance MMA,
Inc. Clear-Com CC-15-MD4 Single-Ear/Noise-Cancelling Headset Clear-Com CC-15-MD4
Single-Ear/Noise-Cancelling Headset with Mini DIN Connector for DX Series
Wireless Intercom N23W0084 2017-06 Good 172   Mark Chmielinski Alliance MMA,
Inc. Clear-Com CC-15-MD4 Single-Ear/Noise-Cancelling Headset Clear-Com CC-15-MD4
Single-Ear/Noise-Cancelling Headset with Mini DIN Connector for DX Series
Wireless Intercom N23W0019 2017-06 Good 173   Mark Chmielinski Alliance MMA,
Inc. Clear-Com CC-15-MD4 Single-Ear/Noise-Cancelling Headset Clear-Com CC-15-MD4
Single-Ear/Noise-Cancelling Headset with Mini DIN Connector for DX Series
Wireless Intercom N23W0096 2017-06 Good 174   Mark Chmielinski Alliance MMA,
Inc. Clear-Com CC-15-MD4 Single-Ear/Noise-Cancelling Headset Clear-Com CC-15-MD4
Single-Ear/Noise-Cancelling Headset with Mini DIN Connector for DX Series
Wireless Intercom N23W0085 2017-06 Good 175   Mark Chmielinski Alliance MMA,
Inc. Clear-Com CC-15-MD4 Single-Ear/Noise-Cancelling Headset Clear-Com CC-15-MD4
Single-Ear/Noise-Cancelling Headset with Mini DIN Connector for DX Series
Wireless Intercom N23W0095 2017-06 Good 176   Mark Chmielinski Alliance MMA,
Inc. Clear-Com CC-15-MD4 Single-Ear/Noise-Cancelling Headset Clear-Com CC-15-MD4
Single-Ear/Noise-Cancelling Headset with Mini DIN Connector for DX Series
Wireless Intercom N23W0010 2017-06 Good 145   Mark Chmielinski Alliance MMA,
Inc. CLEARCOM DX410 SYTEM BELT PACK (WIRELESS) CLEARCOM DX410 SYTEM BELT PACK
(WIRELESS) 36W08084 2017-08 Good 146   Mark Chmielinski Alliance MMA, Inc.
CLEARCOM DX410 SYTEM BELT PACK (WIRELESS) CLEARCOM DX410 SYTEM BELT PACK
(WIRELESS) 36W06902 2017-08 Good 147   Mark Chmielinski Alliance MMA, Inc.
CLEARCOM DX410 SYTEM BELT PACK (WIRELESS) CLEARCOM DX410 SYTEM BELT PACK
(WIRELESS) 36W06384 2017-08 Good 148   Mark Chmielinski Alliance MMA, Inc.
CLEARCOM DX410 SYTEM BELT PACK (WIRELESS) CLEARCOM DX410 SYTEM BELT PACK
(WIRELESS) 36W08090 2017-08 Good 149   Mark Chmielinski Alliance MMA, Inc.
CLEARCOM DX410 SYTEM BELT PACK (WIRELESS) CLEARCOM DX410 SYTEM BELT PACK
(WIRELESS) 36W08088 2017-08 Good 150   Mark Chmielinski Alliance MMA, Inc.
CLEARCOM DX410 SYTEM BELT PACK (WIRELESS) CLEARCOM DX410 SYTEM BELT PACK
(WIRELESS) 36W08086 2017-08 Good 151   Mark Chmielinski Alliance MMA, Inc.
CLEARCOM DX410 SYTEM BELT PACK (WIRELESS) CLEARCOM DX410 SYTEM BELT PACK
(WIRELESS) 36W08087 2017-08 Good 152   Mark Chmielinski Alliance MMA, Inc.
CLEARCOM DX410 SYTEM BELT PACK (WIRELESS) CLEARCOM DX410 SYTEM BELT PACK
(WIRELESS) 36W08093 2017-08 Good 179   Mark Chmielinski Alliance MMA, Inc.
CLEARCOM DX410 WIRELESS COMM SYSTEM CLEARCOM DX410 WIRELESS COMM SYSTEM N/A Good
153   Mark Chmielinski Alliance MMA, Inc. CLEARCOM HME Lithium Ion Battery
CLEARCOM HME Lithium Ion Battery for DX410 Beltpacks B17AUG15320 Good 154   Mark
Chmielinski Alliance MMA, Inc. CLEARCOM HME Lithium Ion Battery CLEARCOM HME
Lithium Ion Battery for DX410 Beltpacks B17AUG15546 Good 155   Mark Chmielinski
Alliance MMA, Inc. CLEARCOM HME Lithium Ion Battery CLEARCOM HME Lithium Ion
Battery for DX410 Beltpacks B17AUG15088 Good 156   Mark Chmielinski Alliance
MMA, Inc. CLEARCOM HME Lithium Ion Battery CLEARCOM HME Lithium Ion Battery for
DX410 Beltpacks B17AUG18632 Good 157   Mark Chmielinski Alliance MMA, Inc.
CLEARCOM HME Lithium Ion Battery CLEARCOM HME Lithium Ion Battery for DX410
Beltpacks B17AUG13354 Good 158   Mark Chmielinski Alliance MMA, Inc. CLEARCOM
HME Lithium Ion Battery CLEARCOM HME Lithium Ion Battery for DX410 Beltpacks
B17AUG15503 Good 159   Mark Chmielinski Alliance MMA, Inc. CLEARCOM HME Lithium
Ion Battery CLEARCOM HME Lithium Ion Battery for DX410 Beltpacks B17AUG15257
Good 160   Mark Chmielinski Alliance MMA, Inc. CLEARCOM HME Lithium Ion Battery
CLEARCOM HME Lithium Ion Battery for DX410 Beltpacks B17AUG15531 Good 161   Mark
Chmielinski Alliance MMA, Inc. CLEARCOM HME Lithium Ion Battery CLEARCOM HME
Lithium Ion Battery for DX410 Beltpacks B17AUG15303 Good 162   Mark Chmielinski
Alliance MMA, Inc. CLEARCOM HME Lithium Ion Battery CLEARCOM HME Lithium Ion
Battery for DX410 Beltpacks B17AUG13262 Good 163   Mark Chmielinski Alliance
MMA, Inc. CLEARCOM HME Lithium Ion Battery CLEARCOM HME Lithium Ion Battery for
DX410 Beltpacks B17AUG18536 Good 164   Mark Chmielinski Alliance MMA, Inc.
CLEARCOM HME Lithium Ion Battery CLEARCOM HME Lithium Ion Battery for DX410
Beltpacks B17AUG13250 Good 165   Mark Chmielinski Alliance MMA, Inc. CLEARCOM
HME Lithium Ion Battery CLEARCOM HME Lithium Ion Battery for DX410 Beltpacks
B17AUG15379 Good 166   Mark Chmielinski Alliance MMA, Inc. CLEARCOM HME Lithium
Ion Battery CLEARCOM HME Lithium Ion Battery for DX410 Beltpacks B17AUG15341
Good 167   Mark Chmielinski Alliance MMA, Inc. CLEARCOM HME Lithium Ion Battery
CLEARCOM HME Lithium Ion Battery for DX410 Beltpacks B17AUG15533 Good 168   Mark
Chmielinski Alliance MMA, Inc. CLEARCOM HME Lithium Ion Battery CLEARCOM HME
Lithium Ion Battery for DX410 Beltpacks B17AUG13086 Good 181   Mark Chmielinski
Alliance MMA, Inc. CLEARCOM MA-704 CLEARCOM MA-704 for IFB control N/A Good 180
  Mark Chmielinski Alliance MMA, Inc. CLEARCOM MS-704 MAIN STATION CLEARCOM
MS-704 MAIN STATION N/A Good 182   Mark Chmielinski Alliance MMA, Inc. CLEARCOM
PIC-4744 IFB ROUTER CLEARCOM PIC-4744 IFB ROUTER N/A Good 183   Mark Chmielinski
Alliance MMA, Inc. CLEARCOM PS-702 Power Supply CLEARCOM PS-702 Power Supply N/A
Good 209 16/1/2018 Mark Chmielinski Alliance MMA, Inc. Connect Cable Test System
Multiple Cables Test System N/A Good     Storage   Dell Monitor     Good 223
17/1/2018 Mark Chmielinski Alliance MMA, Inc. Dell Monitor P2715Q Dell Flat
Panel Monitor CN0X24K1WS20076K249L Good 20 22/7/2017 Jason Robinett Jason
Robinett Dell PowerEdge R620 Server Vmware ESXi Hypervisor   TRASHED     Storage
  Drone     HAVE IT BUT BROKEN     Storage    Editing Room TV     Good 120
18/7/2017 Mark Chmielinski Alliance MMA, Inc. eSYNiC SDI/HDMI Converter eSYNiC
SDI/HDMI Converter N/A Good 210 16/1/2018 Mark Chmielinski Alliance MMA, Inc.
eSYNiC SDI/HDMI Converter SDI to HDMI Converter N/A Good 11004   Burt Watson  
Existing Glove Inventory     Burt Watson 11005   Storage   Fog Machine     ?
POSSIBLY IN STORAGE. NEED TO CONFIRM. 189   Mark Chmielinski Alliance MMA, Inc.
FUJINON XA16x8A-XB8 LENS FUJINON XA16x8A-XB8 LENS 8 - 128 mm A62003329 Good 190
  Mark Chmielinski Alliance MMA, Inc. FUJINON XA16x8A-XB8 LENS FUJINON
XA16x8A-XB8 LENS 8 - 128mm A62003505 Good 191   Mark Chmielinski Alliance MMA,
Inc. FUJINON XA16x8A-XB8 LENS FUJINON XA16x8A-XB8 LENS 8 - 128mm A62004796 Good
134   Brandon Harris Alliance MMA, Inc. G-RAID 16TB Drive G-RAID 16TB Drive for
Content backup and archiving B475K00304 Good 225 17/1/2018 Mark Chmielinski
Alliance MMA, Inc. Genaray Overhead Camera Light Overhead Camera Light N/A Good
206 16/1/2018 Mark Chmielinski Alliance MMA, Inc. HD CCTV SDI DBA SDI Booster
N/A Good 93   Mark Chmielinski Alliance MMA, Inc. IKAN LED Light LED light for
field and studio shooting. 408007590 Good 94   Mark Chmielinski Alliance MMA,
Inc. IKAN LED Light LED light for field and studio shooting. 411000222 Good  95
  Mark Chmielinski Alliance MMA, Inc. IKAN LED Light LED light for field and
studio shooting. 410006802 Good 96   Mark Chmielinski Alliance MMA, Inc. IKAN
LED Light LED light for field and studio shooting. 411000219 Good 101   Mark
Chmielinski Alliance MMA, Inc. IKAN LED Light LED Light for field & studio
shooting. N/A  Ineligible BROKEN | TRASHED 184   Jamie Sims Alliance MMA, Inc.
iMac Retina 5K 27 inch 2017 iMac Retina 5K 27 inch 2017 D25VH0VHJ1GQ AT JAMIE
SIMS HOME 185   Mark Chmielinski Alliance MMA, Inc. iMac Retina 5K 27 inch 2017
iMac Retina 5K 27 inch 2017 D25VH0GQJ1GQ Good 11006   Storage   Large TV + Stand
(70inch?)     Good 227   Sharon Carpenter Alliance MMA, Inc. Laser Jet Pro
M402dn Laser Jet Pro M402dn check printer PHBQD72830 Good 196   Mark Chmielinski
Alliance MMA, Inc. LECTROSONICS IFB RECEIVER R1a IFB RECEIVER  40602 Good 204  
Mark Chmielinski Alliance MMA, Inc. LECTROSONICS IFB RECEIVER IFB Receiver for
Talent queuing. 40505 Good 195   Mark Chmielinski Alliance MMA, Inc.
LECTROSONICS IFB TRANSMITTER IFBT4 UHF Transmitter 11606 Good 203   Mark
Chmielinski Alliance MMA, Inc. LECTROSONICS IFB TRANSMITTER IFB Transmitter for
queuing talent. 11608 Good 140 27/7/2017 Mark Chmielinski Alliance MMA, Inc. mac
OS Sierra Mac OS Sierra Computer D25TH0DXGQ17 Good 141 27/7/2017 Mark
Chmielinski Alliance MMA, Inc. mac OS Sierra mac OS Sierra Mac Pro computer
CMVHX0HWF4MG Good 142 27/7/2017 Mark Chmielinski Alliance MMA, Inc. Mac OS X
Yosemite Mac OS X Yosemite Computer H01480ECEUH Good 139 27/7/2017 Mark
Chmielinski Alliance MMA, Inc. Mac Pro (Early 2008) Mac Pro (Early 2008)
computer G88421F312K Good 143 27/7/2017 Mark Chmielinski Alliance MMA, Inc. Mac
Pro (mid 2012) mac OS Sierra computer CMVHX0HTF4MG Good 11008   (Former Matt
Cassidy)   Macbook Air     Good w/ Jason 11009   (Former Dalton Lanoza)  
Macbook Air     Good 11010   (Former Brad Boulton)   Macbook Pro     Good w /
Jason 11011   Storage   Macbook Pro (Audio ISO Recording Laptop)     Good 98  
Mark Chmielinski Alliance MMA, Inc. MacBook Pro (Retina, 15-inch, Mid 2015) 2015
Macbook Pro C02SV29DG8WL Good 186   Mark Chmielinski Alliance MMA, Inc. MacBook
Pro 15-inch Mid 2015 MacBook Pro 15-inch Mid 2015 C02S43NBG8WP Good 11012  
Devon   Mannequins     Good w / Devon 19 22/7/2017 Brandon Harris Brandon Harris
Mevo Battery Extended battery for Mevo wireless camera   Good 136   David Oblas
Alliance MMA, Inc. Mevo Battery Battery extender for MEVO unit AA00308599
MISSING | Last known possesor was David Oblas 18 22/7/2017 David Oblas Brandon
Harris Mevo Unit Mevo wireless camera unit   Good 135   Mark Chmielinski
Alliance MMA, Inc. Mevo Unit Camera for Live streaming to facebook. AA00148488
MISSING | Last known possesor was David Oblas     Devon   Mic Flags / Covers    
CFFC Mic Flags are good.     Storage   Mice + keyboards     All Good     Storage
  Misc Hard Drives     All Good     Storage   Misc Memory Cards     All Good    
Storage   Mixing Boards     All Good 121 18/7/2017 Mark Chmielinski Alliance
MMA, Inc. MSC HD/SDI Distribution Amp MSC HD/SDI Distribution Amplifier 
MSC-9597 Good     Storage   Multiple Apple Cinema Displays (3?)     2 Are Good.
1 is with JAMIE SIMS     Storage   News Desk     Good 125   Mark Chmielinski
Alliance MMA, Inc. NewTek 3Play 425 3Play 425 Instant Replay Unit
M1AF16490221150 Good 126   Mark Chmielinski Alliance MMA, Inc. NewTek 3Play 425
Control Surface Control Surface for NewTek 3Play 425 61zzz3537255426 Good 124  
Mark Chmielinski Alliance MMA, Inc. NewTek Tricaster 860 NewTek Tricaster 860
Live Production Switcher NA3019019503559 Good 123 18/7/2017 Mark Chmielinski
Alliance MMA, Inc. NewTek TriCaster TCX0850 CS NewTek TriCaster System
J1N019847920080 Good     Storage   Office Inkjet Printer     Good     (Former
Rob Haydak)   Office Inkjet Printer     Good w/ Burt     Storage   Office Laser
Printer     Good     Storage   Older iMacs (x2?)     MARK     Storage   Other
new iMac     ? Possibly thrown out due to it being broken. This was not new.    
Devon Mathiesen   Past Event Poster Memorabilia      Discared during office move
out. 226   Mark Chmielinski Alliance MMA, Inc. Pelican Case 1600 Pelican case
for streaming laptop and related gear. N/A Good     Devon Mathiesen   Pop Up
Banners     Good w / Devon 224 17/1/2018 Mark Chmielinski Alliance MMA, Inc.
PreSonus Headset Monitor PreSonus Audio and Headset System HP4C12061188 Good    
VFC Trailer / ryan stoddard   Production Trailer purchased for Cage Transfer    
Good w / Ryan Stoddard 108 13/7/2017 Mark Chmielinski Alliance MMA, Inc. RODE
NTG-2 Shotgun Microphone RODE NTG-2 Shotgun Mic 0255292 Good 109 13/7/2017 Mark
Chmielinski Alliance MMA, Inc. RODE NTG-2 Shotgun Microphone RODE NTG-2 Shotgun
Mic 0255293 Good 83   Mark Chmielinski Alliance MMA, Inc. SACHTLER DV 12TB
TRIPOD SACHTLER DV 12TB TRIPOD N/A Good 84   Mark Chmielinski Alliance MMA, Inc.
SACHTLER DV 12TB TRIPOD SACHTLER DV 12TB TRIPOD N/A Good 85   Mark Chmielinski
Alliance MMA, Inc. SACHTLER VIDEO 18P TRIPOD SACHTLER VIDEO 18P TRIPOD N/A Good
    Devon Mathiesen   Scale     Good w / Devon 122 18/7/2017 Mark Chmielinski
Alliance MMA, Inc. SDI Splitter SDI Splitter & Distribution Amp N/A Good 205
16/1/2018 Mark Chmielinski Alliance MMA, Inc. SDI Splitter DBA SDI Splitter and
Booster 14090000000000422 Good 212 16/1/2018 Mark Chmielinski Alliance MMA, Inc.
SDI01 SDI to HDMI Converter SDI to HDMI Converter 1226011393 Good 216   Mark
Chmielinski Alliance MMA, Inc. Sennheiser ew 100 G3 Wireless Butt Plug
Microphone Wireless Transmitter N/A Good 219   Mark Chmielinski Alliance MMA,
Inc. Sennheiser ew 100 G3 Wireless Butt Plug Wireless Mic Transmitter N/A Good
211   Mark Chmielinski Alliance MMA, Inc. Sennheiser ew 100 G3 Wireless Receiver
Wireless Mic Receiver 4274049880 Good 218   Mark Chmielinski Alliance MMA, Inc.
Sennheiser ew 100 G3 Wireless Receiver Wireless microphone receiver 4244049346
Good 110 18/7/2017 Mark Chmielinski Alliance MMA, Inc. Sennheiser ew 100 G3
Wireless Transmitter Sennheiser ew 100 G3 Lav Mic 4284088771 Good 111 18/7/2017
Mark Chmielinski Alliance MMA, Inc. Sennheiser ew 100 G3 Wireless Transmitter
Sennheiser ew 100 G3 Lav Mic 4284088769 Good 89   Mark Chmielinski Alliance MMA,
Inc. Sennheiser HMD 26-II-600 Announcer Headset Mic Commentator Headset Mic for
live broadcasts 1037108907 Good 90   Mark Chmielinski Alliance MMA, Inc.
Sennheiser HMD 26-II-600 Announcer Headset Mic Commentator Headset Mic for live
broadcasts 1097109329 Good 91   Mark Chmielinski Alliance MMA, Inc. Sennheiser
HMD 26-II-600 Announcer Headset Mic Commentator Headset Mic for live broadcasts
1037108904 Good 92   Mark Chmielinski Alliance MMA, Inc. Shiny Bow 4x Video DBA
4x DBA for Composite video signal N/A Good 207   Mark Chmielinski Alliance MMA,
Inc. Shure SM-58 Microphone Stick Microphone N/A Good 102   Brad Boulton
Alliance MMA, Inc. Sony A7S II Mirrorless DSLR 4K DLSR for cinematic video and
photos. 3398320 Good 129   Mark Chmielinski Alliance MMA, Inc. Sony AC
Adaptor/Charger Charger for Sony BP-U batteries 16073003984 Good 74   Mark
Chmielinski Alliance MMA, Inc. SONY BC-L70 BATTERY CHARGER SONY BC-L70 BATTERY
CHARGER for PMW-350 batteries 0100289 Good 75   Mark Chmielinski Alliance MMA,
Inc. SONY BC-L70 BATTERY CHARGER SONY BC-L70 BATTERY CHARGER for PMW-350
batteries 0100621 Good 76   Mark Chmielinski Alliance MMA, Inc. SONY BC-L70
BATTERY CHARGER SONY BC-L70 BATTERY CHARGER for PMW-350 batteries 0100623 Good
64   Mark Chmielinski Alliance MMA, Inc. SONY BP-GL95 LITHIUM ION BATTERY PACK
SONY BP-GL95 LITHIUM ION BATTERY PACK for PMW-350 Camera 0019309 Good 65   Mark
Chmielinski Alliance MMA, Inc. SONY BP-GL95 LITHIUM ION BATTERY PACK SONY
BP-GL95 LITHIUM ION BATTERY PACK for PMW-350 Camera 0019392 Good 66   Mark
Chmielinski Alliance MMA, Inc. SONY BP-GL95 LITHIUM ION BATTERY PACK SONY
BP-GL95 LITHIUM ION BATTERY PACK for PMW-350 Camera 0019306 Good 67   Mark
Chmielinski Alliance MMA, Inc. SONY BP-GL95 LITHIUM ION BATTERY PACK SONY
BP-GL95 LITHIUM ION BATTERY PACK for PMW-350 Camera 0019399 Good 68   Mark
Chmielinski Alliance MMA, Inc. SONY BP-GL95 LITHIUM ION BATTERY PACK SONY
BP-GL95 LITHIUM ION BATTERY PACK for PMW-350 Camera 0019310 Good 69   Mark
Chmielinski Alliance MMA, Inc. SONY BP-GL95 LITHIUM ION BATTERY PACK SONY
BP-GL95 LITHIUM ION BATTERY PACK for PMW-350 Camera 0019400 Good 70   Mark
Chmielinski Alliance MMA, Inc. SONY BP-GL95 LITHIUM ION BATTERY PACK SONY
BP-GL95 LITHIUM ION BATTERY PACK for PMW-350 Camera 0019395 Good 71   Mark
Chmielinski Alliance MMA, Inc. SONY BP-GL95 LITHIUM ION BATTERY PACK SONY
BP-GL95 LITHIUM ION BATTERY PACK for PMW-350 Camera 0019393 Good 72   Mark
Chmielinski Alliance MMA, Inc. SONY BP-GL95 LITHIUM ION BATTERY PACK SONY
BP-GL95 LITHIUM ION BATTERY PACK for PMW-350 Camera 0019397 Good 73   Mark
Chmielinski Alliance MMA, Inc. SONY BP-GL95 LITHIUM ION BATTERY PACK SONY
BP-GL95 LITHIUM ION BATTERY PACK for PMW-350 Camera 0019307 Good 61   Mark
Chmielinski Alliance MMA, Inc. SONY BP-L90 LITHIUM ION BATTERY PACK SONY BP-L90
LITHIUM ION BATTERY PACK for Sony PMW-350   Good 62   Mark Chmielinski Alliance
MMA, Inc. SONY BP-L90 LITHIUM ION BATTERY PACK SONY BP-L90 LITHIUM ION BATTERY
PACK for PMW-350 camera   Good 63   Mark Chmielinski Alliance MMA, Inc. SONY
BP-L90 LITHIUM ION BATTERY PACK SONY BP-L90 LITHIUM ION BATTERY PACK for PMW-350
Camera   Good 128   Mark Chmielinski Alliance MMA, Inc. Sony BP-U30 Battery Sony
BP-U30 Battery for Sony FS7 0427750 Good 220 17/1/2018 Mark Chmielinski Alliance
MMA, Inc. Sony BP-U30 Battery Lithium Ion Battery Pack 20080207 Good 221
17/1/2018 Mark Chmielinski Alliance MMA, Inc. Sony BP-U30 Battery Lithium Ion
Battery Pack 20071126 Good 222 17/1/2018 Mark Chmielinski Alliance MMA, Inc.
Sony BP-U30 Battery Lithium Ion Battery Pack 20120125 Good 213 16/1/2018 Mark
Chmielinski Alliance MMA, Inc. SONY BP-U60 Lithium ION Battery Lithium ION
Converter 20071001 Good 215 16/1/2018 Mark Chmielinski Alliance MMA, Inc. SONY
BP-U60 Lithium ION Battery Lithium Ion Battery 20080424 Good     Storage   Sony
EX3 Cameras (3-5?)     3 EX3's Good 103   Brad Boulton Alliance MMA, Inc. Sony
FE 2.8 / 24 - 70 Lens Lens for Sony A7S II 1842366 Good 194   Mark Chmielinski
Alliance MMA, Inc. SONY PMW-350 BROADCAST CAMERA SONY PWM-350 BROADCAST CAMERA
for TV & Web Productions by ASM 110708 Good 193   Mark Chmielinski Alliance MMA,
Inc. SONY PMW-350 BROADCAST CAMERA SONY PWM-350 BROADCAST CAMERA 112624 Good 192
  Mark Chmielinski Alliance MMA, Inc. SONY PMW-350 BROADCAST CAMERA SONY PWM-350
BROADCAST CAMERA 111960 Good 107 13/7/2017 Mark Chmielinski Alliance MMA, Inc.
SONY PXW-FS7 CAMERA SONY PXW-FS7 CAMERA 0028731 Good 114 18/7/2017 Mark
Chmielinski Alliance MMA, Inc. SONY SxS PRO Memory Card SONY SxS PRO Memory Card
N/A Good 112 18/7/2017 Mark Chmielinski Alliance MMA, Inc. SONY SxS-1 Memory
Card SONY SxS-1 Memory Card N/A Good 113 18/7/2017 Mark Chmielinski Alliance
MMA, Inc. SONY SxS-1 Memory Card SONY SxS-1 Memory Card N/A Good 115 18/7/2017
Mark Chmielinski Alliance MMA, Inc. SONY SxS-1 Memory Card SONY SxS-1 Memory
Card N/A Good 116 18/7/2017 Mark Chmielinski Alliance MMA, Inc. SONY SxS-1
Memory Card SONY SxS-1 Memory Card N/A Good 117 18/7/2017 Mark Chmielinski
Alliance MMA, Inc. SONY SxS-1 Memory Card SONY SxS-1 Memory Card N/A Good 77  
Mark Chmielinski Alliance MMA, Inc. SONY VCT-14 TRIPOD PLATE Tripod Plate for
PMW-350 Cameras 4112001508 Good 78   Mark Chmielinski Alliance MMA, Inc. SONY
VCT-14 TRIPOD PLATE Tripod Plate for PMW-350 Camera 4112001763 Good 79   Mark
Chmielinski Alliance MMA, Inc. SONY VCT-14 TRIPOD PLATE Tripod Plate for PMW-350
Camera 4112001507 Good 80   Mark Chmielinski Alliance MMA, Inc. SONY WRT-822
WIRELESS MIC TRANSMITTER SONY WRT-822 WIRELESS MIC TRANSMITTER for PMW-350
Cameras 300502 Good 81   Mark Chmielinski Alliance MMA, Inc. SONY WRT-822
WIRELESS MIC TRANSMITTER SONY WRT-822 WIRELESS MIC TRANSMITTER for PMW-350
Camera 300476 Good 82   Mark Chmielinski Alliance MMA, Inc. SONY WRT-822
WIRELESS MIC TRANSMITTER SONY WRT-822 WIRELESS MIC TRANSMITTER for PMW-350
Camera 300501 Good 130   Mark Chmielinski Alliance MMA, Inc. SONY XQD 128GB CARD
SONY XQD 128GB CARD for Sony FS7 N/A Good 131   Mark Chmielinski Alliance MMA,
Inc. SONY XQD 128GB CARD SONY XQD 128GB CARD for Sony FS7 N/A Good 132   Mark
Chmielinski Alliance MMA, Inc. SONY XQD 64GB CARD SONY XQD 64GB CARD for Sony
FS7 N/A Good 133   Mark Chmielinski Alliance MMA, Inc. SONY XQD 64GB CARD SONY
XQD 64GB CARD for Sony FS7 N/A Good 127   Mark Chmielinski Alliance MMA, Inc.
Sony XQD/SD Card Reader Sony XQD/SD Card Reader 30010119701631 Good 11014  
Devon   Step and Repeat     Good w/ N. Harmeier 11013   Storage   Studio Light
Piping / Rigging     Good 11015   Storage   Studio Lighting (multiple)     Good
86   Mark Chmielinski Alliance MMA, Inc. Studio Technologies Model 210
Announcer's Console On Air Announcer cough box for live broadcasts. M210-02038
Good 87   Mark Chmielinski Alliance MMA, Inc. Studio Technologies Model 210
Announcer's Console On Air announcer cough box for live broadcasts M210-02039
Good 88   Mark Chmielinski Alliance MMA, Inc. Studio Technologies Model 210
Announcer's Console On Air announcer cough box for live broadcasts. M210-02049
Good 188   Mark Chmielinski Alliance MMA, Inc. Tascam DR-60DmkII Tascam
DR-60DmkII 4-Channel Portable Recorder 1720082 Good     Storage   Teleprompter  
  Mark C. owns     storage   Tracking Lights in office lobby (4 pieces)     Good
    Storage   Various Pelican travel Cases     All Good     Storage   Various
Sets of Speakers     All Good     Storage   Video Wall     Good 568   Burt
Watson   Warm Up Mats     Good w / Devon or Burt 214 16/1/2018 Mark Chmielinski
Alliance MMA, Inc. WATSON B-4232 Battery Lithium ION Battery N/A Good 217
16/1/2018 Mark Chmielinski Alliance MMA, Inc. WATSON B-4232 Battery Lithium ION
Battery N/A Good 569   Devon Mathiesen   Windows Laptop     Good w/Devon 570  
(Former Rob Haydak)   Windows Laptop     Good 580   Burt Watson   Windows
Laptop      Good w/ Burt 600   Scott Sheeley / ohio 40' Lighting Trust  
Purchased by Mark C as part of production studio buyout N/A Good / w S. Sheeley



 



 

 

 

Schedule B

Wire Instructions

 



 

